RESTATED CERTIFICATE OF TRUST FOR NEUBERGER BERMAN INSTITUTIONAL LIQUIDITY FUNDS Originally formed under the name Lehman Brothers Investor Liquidity Series This Restated Certificate of Trust is being duly executed and filed in accordance with the provisions of the Delaware Statutory Trust Act (12 Del. C. §3801 et seq.). ARTICLE I The name of the statutory trust: “Neuberger Berman Alternative Funds” (the “Trust”) ARTICLE II The Trust is a registered investment company under the Investment Company Act of 1940, as amended (15 U.S.C. ss. 80a-1 et seq.). ARTICLE III The address of the registered office of the Trust in the State of Delaware is: Corporation Service Company 2711 Centerville Road, Suite 400 Wilmington, New Castle County, Delaware 19808 ARTICLE IV The address of the registered agent for service of process on the Trust in the State of Delaware is: Corporation Service Company 2711 Centerville Road, Suite 400 Wilmington, New Castle County, Delaware 19808 The name of the registered agent at such address is: Corporation Service Company ARTICLE V The Trust Instrument relating to the Trust provides for the issuance of one or more series of shares of beneficial interest in the Trust.Separate and distinct records shall be maintained by the Trust for each series and the assets associated solely with any such series shall be held and accounted for separately from the assets of the Trust associated solely with any other series.As provided in the Trust Instrument, (i) the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to a particular series shall be enforceable against the assets of such series only, and not against the assets of the Trust generally or assets belonging to any other series, and (ii) none of the debts, liabilities, obligations and expenses incurred, contracted for or otherwise existing with respect to the Trust generally that have not been allocated to a specified series, or with respect to any other series, shall be enforceable against the assets of such specified series. ARTICLE VI This Restated Certificate of Trust shall become effective on October 14, 2010 in the Office of the Secretary of State of Delaware. ARTICLE VII The date of filing of the original certificate of trust: February 15, 2005 IN WITNESS WHEREOF, the undersigned, being a Trustee, has executed this Restated Certificate of Trust of Neuberger Berman Institutional Liquidity Funds as of this _14th day of October 2010. /s/ Robert Conti Name: Robert Conti Title: Trustee
